         Case 1:17-cv-04293-MKV Document 83 Filed 07/22/20 Page 1 of 2



                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 DIANGELO ENRIQUEZ,                                                    DATE FILED: 7/22/2020
                           Plaintiff,
                                                              1:17-cv-04293 (MKV)
                    -against-
                                                                      ORDER
 CITY OF NEW YORK, et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a telephonic Status Conference in this case on July 22, 2020. All parties

were represented at the conference by counsel. As discussed at the Conference,

       IT IS HEREBY ORDERED that Plaintiff must provide outstanding medical releases by

July 31, 2020.

       IT IS FURTHER ORDERED that Defendants must produce documents or information

relating to the five categories of information they have agreed to provide as enumerated on Page

2 of ECF #81 by August 7, 2020.

       IT IS FURTHER ORDERED that to the extent the Parties have any outstanding

discovery disputes, letter motions to compel information must be filed by no later than August

28, 2020. Letter Oppositions to any such motions must be filed by September 9, 2020.

       IT IS FURTHER ORDERED that a Post-Discovery Conference will be held on January

6, 2021 at 11:00AM in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, New York. Counsel are instructed to review the Court’s Individual Practices

regarding submissions in advance of that conference.

       The Parties are instructed to negotiate in good faith to resolve any outstanding disputes

and to schedule depositions. All prior discovery deadlines remain in effect. Those deadlines and

the deadlines memorialized herein will not be extended.
            Case 1:17-cv-04293-MKV Document 83 Filed 07/22/20 Page 2 of 2




       As the parties were admonished and acknowledged at the July 22 Conference, failure to

comply with the deadlines set forth in this order or prior scheduling orders may result in

sanctions, including preclusion at trial of information not provided or dismissal of claims or

defenses.



SO ORDERED.
                                                     _________________________________
Date: July 22, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
